Citation Nr: 0905212	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  05-12 865	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30% for a post-
traumatic stress disorder (PTSD) prior to August 2004.

2.  Entitlement to a rating in excess of 50% for PTSD prior 
to October 2006.

3.  Entitlement to a rating in excess of 70% for PTSD since 
October 2006.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2004 rating action that denied a rating in excess 
of 30% for PTSD.  By rating action of November 2004, the RO 
increased the rating for PTSD to 50% from August 2004.  The 
issues of ratings in excess of 30% prior to August 2004 and 
50% since August 2004 remained for appellate consideration.

By decision of March 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of November 2006, the RO increased the 
rating for PTSD to 70% from October 2006.  The issues of 
ratings in excess of 50% prior to October 2006 and 70% since 
October 2006 remain for appellate consideration.

By decision of January 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By decision of July 2007, the Board denied PTSD ratings in 
excess of 30% prior to August 2004, 50% prior to October 
2006, and 70% since October 2006.  The Veteran appealed the 
denials to the U.S. Court of Appeals for Veterans Claims 
(Court).  By September 2008 Order, the Court vacated the 
Board's July 2007 decision and remanded the matters to the 
Board for compliance with the instructions contained in a 
September 2008 Joint Motion to Remand of the Appellant and 
the VA Secretary.

For the reasons expressed below, the matters on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.



REMAND

Considering the record in light of the September 2008 Court 
Order and the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)), the Board finds that all notice and 
development action needed to render a fair decision on the 
claims on appeal has not been accomplished.

On March 2001 VA psychiatric examination, the Veteran was 
noted to be consulting with a Dr. Reiner in Holdrege, 
Nebraska, and to have been attending a Vietnam veterans group 
in Kearney, Nebraska twice per month for approximately the 
past 1.5 years.  In January 2005, a Lincoln, Nebraska Vet 
Center social worker stated that the Veteran had been a 
participant in a combat veterans group held in Kearney, 
Nebraska twice per month since August 1999.  The record also 
indicates that he has been seen by a clinical psychologist at 
the Lincoln Behavioral Health Clinic, Inc. in 2004; by a 
Lincoln, Nebraska Vet Center social worker in 2005; and at 
the Grand Island, Nebraska VA Medical Center (VAMC) mental 
health clinic since 2004.

As records of apparently pertinent treatment and evaluation 
of the Veteran remain outstanding, the Board finds that due 
process of law requires that such records be obtained, 
associated with the claims folder, and initially considered 
by the RO prior to an appellate decision in this case.

To that end, the RO should contact the Veteran, through his 
attorney, and request him to sign and submit written 
authorization, following the current procedures in 38 C.F.R. 
§ 3.159, permitting the release to the VA of copies of the 
complete clinical records of his treatment and evaluation up 
to the present time by Richard K. Reiner, M.D., Good 
Samaritan Health Systems, High Plains Family Medicine, 1315 
Tibbals Street, Holdrege, Nebraska 68949; the cited Vietnam 
combat veterans group in Kearney, Nebraska; and the Lincoln 
Behavioral Health Clinic, Inc., 3201 Pioneers Boulevard, 
Suite 202, Lincoln, Nebraska 68502.    

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that copies of the complete records of all 
treatment and evaluation of the veteran for PTSD at the Vet 
Center, 920 L Street, Lincoln, Nebraska 68508-2228 from 2005 
to the present time, and at the Grand Island, Nebraska VAMC 
mental health clinic from 2004 to the present time should be 
obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should contact the Veteran, 
through his attorney, and request him to 
sign and submit written authorization 
permitting the release to the VA of 
copies of the complete clinical records 
of his treatment and evaluation up to the 
present time by Richard K. Reiner, M.D., 
Good Samaritan Health Systems, High 
Plains Family Medicine, 1315 Tibbals 
Street, Holdrege, Nebraska 68949; the 
Vietnam combat veterans group in Kearney, 
Nebraska; and the Lincoln Behavioral 
Health Clinic, Inc., 3201 Pioneers 
Boulevard, Suite 202, Lincoln, Nebraska 
68502. 

2.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the Veteran for PTSD at the 
Vet Center, 920 L Street, Lincoln, 
Nebraska 68508-2228 from 2005 to the 
present time, and the Grand Island, 
Nebraska VAMC mental health clinic from 
2004 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, the 
RO should notify him and his attorney of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.             
 
6.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO must furnish him and 
his attorney an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.                      
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

